Citation Nr: 1043073	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1971 to June 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2004 rating decision in which the RO declined to reopen 
a claim for service connection for a back disability, and denied 
a claim for a rating in excess of 10 percent for hypertension.  
The Veteran filed a notice of disagreement (NOD) in September 
2004, and the RO issued a statement of the case (SOC) in December 
2004.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in January 2005.  

In a May 2007 decision, the Board reopened the Veteran's claim 
for service connection for a back disability, but denied the 
claim on the merits.  The Board also denied a rating in excess of 
10 percent for hypertension.  The Veteran, in turn, appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In May 2009, counsel for VA's Secretary and the 
Veteran's representative (the parties) filed a Joint Motion for 
Partial Remand with the Court.  By Order dated later that month, 
the Court granted the motion, affirming the Board's decision with 
regard to the disability rating assigned for hypertension, 
vacating the Board's decision with regard to its denial of 
service connection for a back disability, and remanding the 
latter matter to the Board for further proceedings consistent 
with the Joint Motion.

For the reasons expressed below, the matter remaining on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

In light of points raised in the Joint Motion for Partial Remand, 
and review of the claims file, the Board finds that further RO 
action in this appeal is warranted.

In this case, the Veteran's service treatment records are 
unremarkable for any complaint, treatment, or diagnosis relating 
to a back disability.  In September 1980, shortly after 
discharge, the Veteran filed a claim for service connection for a 
back condition.  The report of a November 1980 VA examination 
reflects that the Veteran said he injured his back in 1975 when 
he attempted to steady a swinging 1500 lb weight.  He said he had 
a sudden onset of lumbosacral pain, but did not seek treatment.  
The Veteran had forward flexion to 90 degrees, lateral flexion to 
35 degrees, and extension to 35 degrees with complaints of pain, 
but no spasms.  Straight leg raises were to 90 degrees and 
negative.  An X-ray was normal.  The examiner stated that there 
were no objective physical signs of back disability.

A March 2004 X-ray and an August 2004 magnetic resonance imaging 
(MRI) indicate that the Veteran had degenerative disc disease 
(DDD) and degenerative joint disease (DJD) at various levels of 
the lumbar and thoracic spine.  In his September 2004 NOD, and in 
various statements, he asserts that his current back disability 
is related to the injury in service when he attempted to steady a 
weight while working in the engine room.  He also asserts that he 
has continued to have back problems since service.  

In the Joint Motion for Partial Remand, the parties indicated 
that the Board did not provide adequate reasons and bases for 
denying the Veteran's claim.  Specifically, the parties noted 
that the Board found no evidence suggesting a medical nexus 
between the Veteran's current condition and active duty, but did 
not consider the Veteran's lay statements regarding continuity of 
symptomatology.  The parties noted that Veteran was not afforded 
a medical examination or opinion regarding this matter and that 
VA has a duty to provide a medical examination or obtain a 
medical opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that the threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a low 
one.  McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, shall 
result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
the scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the VA New 
York Harbor Healthcare System dated through July 2004.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for a back disability 
from the VA New York Harbor Healthcare System since July 2004, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the VA New York 
Harbor Healthcare System all records of 
evaluation and/or treatment for the Veteran's 
back disability, since July 2004.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for a back 
disability.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and studies 
should be accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the Veteran's 
back.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the disability 
is the result of disease or injury that was 
incurred in or aggravated by the Veteran's 
military service.    

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the reopened claim for service 
connection.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
service connection, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


